Motion for rehearing overruled, Order issued April 17, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01284-CV

                          IN THE INTEREST OF N.T, A CHILD

                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-11-00657-Z

                                          ORDER

                Before Chief Justice Wright, Justice Lang, and Justice Evans

      The motion for rehearing of In re N.T. is overruled.


                                                     /s/     DOUGLAS S. LANG
                                                             JUSTICE